Citation Nr: 1002673	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  06-37 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for symptoms of chronic 
pain involving the low back, hips, shoulders and legs 
(claimed as "bone disease") as secondary to herbicide 
exposure.

2.  Entitlement to service connection for thyroid cancer as 
secondary to herbicide exposure.

3.  Entitlement to service connection for hypertension as 
secondary to herbicide exposure.

4.  Entitlement to service connection for cardiovascular 
disease (claimed as congestive heart failure) as secondary to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to 
January 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In March 2008, the Veteran withdrew his request for a 
personal hearing before the Board.

The Veteran has raised a claim of service connection for 
cardiovascular disability as secondary to herbicide exposure.  
The medical records reflect a potential ischemic component of 
the Veteran's diagnosed coronary artery disease with 
ventricular tachycardia, status post myocardial infarction 
and placement of automatic implantable 
cardioverter/defibrillator (AICD).

On October 13, 2009, in accordance with authority provided in 
38 U.S.C. § 1116, the Secretary of VA announced his decision 
to establish presumptions of service connection, based upon 
exposure to herbicides within the Republic of Vietnam during 
the Vietnam era, for ischemic heart disease.  As required by 
38 U.S.C. § 1116, VA will issue regulations through notice 
and comment rule-making procedures to establish the new 
presumptions of service connection for this disease.  Those 
regulations will take effect on that date that a final rule 
is published in the Federal Register.  Until that time, VA 
does not have authority to establish service connection and 
award benefits based upon the planned new presumptions.

On November 20, 2009, the Secretary of VA directed the Board 
to stay action on all claims for service connection for 
ischemic heart disease that cannot be granted under current 
law but that potentially may be granted based on the planned 
new presumption of service connection based upon exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era.  

As this appeal contains a claim that may be affected by this 
new presumption, the Board must stay action on that matter in 
accordance with the Secretary's stay.  Once the planned final 
regulations are published, the adjudication of any case or 
claim that has been stayed will be resumed.

However, the stay issued by the Board does not preclude 
adjudication of the remaining claims on appeal.  Chairman's 
Memorandum, No. 01-09-25 (Nov. 30, 2009).

The issue of service connection for hypertension as secondary 
to herbicide exposure is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed May 1997 RO rating decision denied claims 
of service connection for pelvic and lower lumbar spine pain 
as not "well-grounded."  

2.  Evidence added to the record since the RO's May 1997 
opinion includes lay statements from the Veteran alleging 
persistent symptoms of pain involving the low back, hips, 
shoulders and legs since service which, if presumed true, 
raises a reasonable possibility of substantiating the claim.

3.  The Veteran's symptoms of chronic pain involving the low 
back, hips, shoulders and legs first manifested many years 
after service and arthritis or a malignant tumor did not 
manifest to a compensable degree within the first postservice 
year; the alleged disability is not shown to be causally 
related to active service, caused or aggravated by herbicide 
exposure, or attributable to a systemic disease deemed 
presumptively due to herbicide exposure.

4.  The Veteran's thyroid cancer, which first manifested many 
years after service, is not shown to be causally related to 
active service and/or caused or aggravated by herbicide 
exposure.


CONCLUSIONS OF LAW

1.  The May 1997 RO rating decision that denied a claim of 
entitlement to service connection for pelvic and lower lumbar 
spine pain is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has been received since the May 
1997 RO rating decision that denied entitlement to service 
connection for pelvic and lower lumbar spine pain and that 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

3.  The criteria for entitlement to service connection for 
chronic pain involving the low back, hips, shoulders and legs 
(claimed as "bone disease"), to include as secondary to 
herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

4.  The criteria for service connection for thyroid cancer, 
to include as secondary to herbicide exposure, have not been 
met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Simply put, to establish service connection, there must be: 
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Certain specified chronic diseases, such as a malignant tumor 
and arthritis, may be presumed to have been incurred in 
service if manifest to a compensable degree within one year 
from discharge from service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied.  38 U.S.C.A. § 1112, 1113; 38 C.F.R. 
§ 3.309(a).

The Veteran, who served in the Republic of Vietnam during the 
Vietnam War, is presumed to have been exposed to an herbicide 
agent.  38 C.F.R. § 3.307(a)(6)(iii).  The term "herbicide 
agent" means a chemical in an herbicide used in support of 
the United States and allied military operations in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T 
and its contaminant TCDD; cacodylic acid; and picloram.  
38 U.S.C.A. § 1116(a)(4); 38 C.F.R. § 3.307(a)(6)(i).

Currently, under 38 C.F.R. § 3.309(e), the following diseases 
may be presumptively service-connected for veterans exposed 
to an herbicide agent during active service:

AL amyloidosis, chloracne or other acneform 
disease consistent with chloracne; type 2 
diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx, 
or trachea), soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma), adult fibrosarcoma, 
dermatofibrosarcoma protuberans, malignant 
fibrous histiocytoma, liposarcoma, 
leiomyosarcoma, epithelioid leiomyosarcoma 
(malignant leiomyoblastoma), rhabdomyosarcoma, 
ectomesenchymoma, angiosarcoma (hemangiosarcoma 
and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant 
glomus tumor, malignant hemangiopericytoma, 
synovial sarcoma (malignant synovioma), 
malignant giant cell tumor of tendon sheath, 
malignant schwannoma, including malignant 
schwannoma with rhabdomyoblastic 
differentiation (malignant Triton tumor), 
glandular and epithelioid malignant 
schwannomas, malignant mesenchymoma, malignant 
granular cell tumor, alveolar soft part 
sarcoma, epithelioid sarcoma, clear cell 
sarcoma of tendons and aponeuroses, 
extraskeletal Ewing's sarcoma, and congenital 
and infantile fibrosarcoma and malignant 
ganglioneuroma.

The Secretary of the VA has determined that there is no 
positive association between exposure to herbicides and any 
other condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See 59 Fed. Reg. 341-346 (1994); see also 61 Fed. 
Reg. 57586-57589 (1996). 

Notwithstanding the foregoing presumptive provisions, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a claimant is not precluded 
from establishing service connection for a disease averred to 
be related to herbicide exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans Claims (Court) has emphasized that 
when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).

At the outset, the Board notes that an unappealed May 1997 RO 
rating decision denied claims of service connection for 
pelvic and lower lumbar spine pain as not "well-grounded."  
By letter dated November 12, 1997, the Veteran was provided 
notice of this decision and his appellate rights, but he did 
not submit a notice of disagreement within one year from 
notice of the decision.  That claim, therefore, is final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  However, if the claimant can 
thereafter present new and material evidence, then the claim 
shall be reopened and the former disposition of the claim 
shall be reviewed.  38 U.S.C.A. § 5108.

For claims to reopen filed after August 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  38 C.F.R. § 3.156(a).  See generally 66 Fed. 
Reg. 45620 (August 29, 2001).  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

Important for this decision, evidence is presumed credible 
for the purposes of reopening unless it is inherently false 
or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
evidence relied upon in reopening the claim must be both new 
and material.  Smith v. West, 12 Vet. App. 312 (1999).

The Veteran has appealed to the Board a claim initially self-
stylized by the Veteran as a "bone disease."  At an RO 
hearing in 2008, the Veteran objected to stylizing the claim 
as concerning osteoarthritis.  Notably, the symptoms 
underlying this claim are essentially the same as argued 
before the RO in May 1997. 

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court 
reevaluated the concept of what issues are encompassed in a 
service connection "claim" filed by a claimant.  The Court 
held that the scope of a claim must be understood from the 
viewpoint of a lay claimant who may not be required to 
understand sophisticated legal or medical distinctions, and 
that "the claimant's intent in filing a claim is paramount 
to construing its breadth."  The Court, citing the holding 
in Ingram v. Nicholson, 21 Vet. App. 232, 254 (2007) which 
held that VA must apply a "sympathetic reading" to a lay 
person's pleadings, indicated that VA's attention should be 
focused upon the symptoms the claimant is attempting to 
service connect.

The Court has also determined that a claimant does not raise 
a new claim for adjudication purposes by merely restyling the 
service connection issue being sought, or raising a new 
theory of etiology, when the underlying claimed disability 
has been finally adjudicated.  Ashford v. Brown, 10 Vet. App. 
120, 123 (1997).  In certain circumstances, a new claim can 
be raised with the submission of a diagnosis not previously 
considered.  See Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. 
Cir. 2008).

The Veteran's allegations regarding his "bone disease" 
claim are not entirely clear.  According to his statements 
and testimony of record, the Veteran seeks to service-connect 
pains involving the lower back, hip, shoulders and legs, 
which is the underlying issue that the Board will address per 
Clemons.  The Veteran has not been diagnosed with "bone 
disease" or any underlying systemic illness attributable to 
his symptoms.  Accordingly, the issue listed on the title 
page has been rephrased to ensure that the Veteran's 
allegations are fully addressed.  Clemons, 23 Vet. App. 1 
(2009).

On review of the entire evidentiary record, it appears to the 
Board that the Veteran's allegation of a "bone disease" 
diagnosis refers to his VA treatment in 1987 for the sudden 
onset of pains involving the lower back, hip, shoulders and 
legs.  At that time, VA X-ray examination demonstrated 
osteoblastic lesions in the right sacroiliac region, the 
right femur and the right pelvis that appeared to be benign 
in nature.  The Veteran was scheduled for bone scan study for 
further evaluation, but he did not follow through with the 
study.  In viewing this case from a lay perspective, it 
appears to the Board that the crux of the Veteran's claim 
involves these circumstances. 

The RO had the above-mentioned evidence before it at the time 
of the May 1997 decision, although it was not specifically 
discussed, which also included potential differential 
diagnoses of polyarthritis, osteoarthritis and polymyalgia.  
From review of the record, there do not appear to be any 
additional diagnoses attributable to the Veteran's symptoms.  
Thus, the new and material standard applies to this claim.  
See Boggs, 520 F.3d at 1337.

Evidence received after the RO's May 1997 decision includes 
the Veteran's lay allegations of persistent symptoms of pain 
involving the low back, hips, shoulders and legs since 
service.  This allegation directly contradicts the statements 
available to the RO in May 1997.  Given the evidentiary value 
which may be assigned to lay statements per Jandreau, Layno, 
and Barr, and presuming the truthfulness of the statement for 
reopening purposes pursuant to Justus, the Board finds that 
the Veteran's new allegations raise a reasonable possibility 
of substantiating the claim.  See generally McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the 
Veteran's claim is reopened for review on the merits.

The Veteran's service treatment records (STRs) include his 
November 1963 induction examination which included his denial 
of any relevant injury or treatment, to include a denial of 
clinical treatment within the past 5 years.  On a dental 
service questionnaire dated February 1964, the Veteran 
reported hospitalized treatment for right hip muscle strain 
within the last 5 years.  Notably, there is no STR mentioning 
treatment for right hip injury or symptoms and, certainly, no 
hospitalization records.  Thus, it appears that the Veteran 
was referencing some type of event which occurred prior to 
service.  The Board presumes that the Veteran entered service 
in sound condition.  38 U.S.C.A. § 1111.

In October 1964, the Veteran reported pain in the area of his 
heart and, in September 1965, he reported chest and shoulder 
pain.  X-ray examination was reported as negative.

On his separation examination in January 1966, the Veteran 
denied a history of swollen or painful joints, throat 
trouble, goiter, broken bones, tumor, growth, cyst, cancer, 
arthritis, rheumatism, "bone, joint or other deformity," 
lameness, "painful or "trick" shoulder, elbow or knee," or 
recurrent back pain.  He denied any other illness not 
reported, having consulted or obtained treatment within the 
last 5 years, or having self-treated illnesses other than 
minor colds.  

On examination, the Veteran's throat, endocrine system, upper 
extremities, lower extremities and spine were clinically 
evaluated as normal.

Overall, the Veteran's STRs provide highly probative evidence 
against his claims, showing no lay or medical evidence of 
thyroid disability or chronic symptoms involving his lower 
back, hips, legs and shoulders.  Furthermore, the January 
1966 separation examination positively identified normal 
clinical evaluations of the Veteran's throat, endocrine 
system, upper extremities, lower extremities and spine.

Post-service, the Veteran's claims folder first reflects that 
the Veteran filed a VA disability claim in July 1988 for 
"CRAMPS AND PAINS IN LOWER BACK AND HIPS.  DIZZINESS AND 
FAINTING SPELLS PERIODICALLY.  PAINS IN LEGS AND ARMS, ALSO - 
ONSET OCTOBER 1987."

Overall, the Veteran's first documented report involving his 
alleged "bone disease" claim provides strong probative 
evidence against that claim, reflecting the Veteran's 
admission to the onset of all of his claimed symptoms in 
October 1987, which is many years following his discharge 
from service.

The Veteran's post-service treatment records first reflect an 
August 1988 clinical visitation, wherein the Veteran reported 
discomfort in the low back, hips, and buttocks associated 
with walking and fatigue on use.  The Veteran informed the VA 
clinician of the presence of those symptoms "For 5 - 6" 
months (mo.).  He further reported occasionally disabling 
bilateral shoulder pain with a decrease in visual acuity for 
4 months.  He was given an initial diagnosis of sacroilitis.

Overall, the August 1988 VA clinical record provides strong 
probative evidence against the Veteran's "bone disease" 
claim, reflecting the Veteran's admission to the onset of all 
of his symptoms in 1987, which is many years following his 
discharge from service and consistent with his initial report 
to the RO in July 1988.

In effect, at this time (1988), the Veteran provided evidence 
against this own claim.

On VA Compensation and Pension (C&P) examination in September 
1998, the Veteran described his "bone disease" claim as 
follows:

Lower back and hip pain started in Oct 1987.  
Lost sight in left eye which began 7 July 1988.  
Both shoulders have severe pains started in Sep. 
1986.  Dizzy spells started two years ago.  
Ulcers in stomach since Nov 1987.

On interview, the Veteran denied a history of injury to his 
extremities.  He described the onset of bilateral shoulder 
aching over the last two years, worsened with activity or 
use.  Over the last six months, the Veteran had additional 
symptoms involving the low back and bilateral hips.

At that examination, X-ray examinations demonstrated 
osteoblastic activity in the right sacroiliac region and the 
right ischium.  There was also a small cystic area in the 
right femur.  The radiologist specifically described an 
apparent old infarct located in the central portion of the 
right anonomate bone above the right acetabulum medially.  
There was also a cortical bone defect within the right 
femoral neck which was compatible with a non-acified fibroma 
of bone.

The examiners diagnosed polymyalgia, etiology under 
investigation; mild degenerative joint disease of the neck 
and lumbosacral back; low back pain, cause underdetermined, 
possible referred pain from disc disease; and osteoblastic 
lesions which appeared benign.

Overall, the September 1988 VA C&P examination report 
provides strong probative evidence against the Veteran's 
"bone disease" claim, again reflecting the Veteran's 
admission to the onset of his symptoms no earlier than 1986 
which is consistent with his initial report to the RO in July 
1988 and to VA clinicians in August 1988.

The Veteran underwent additional VA C&P examination in August 
1989.  The examination reports states as follows: 

Veteran began to notice, in 1987, the onset of 
aching in his legs progressing to both hips and 
to his low back, initially aching chiefly when he 
walked and gradually worsening so that he has 
rather persistent aching in the low back and 
legs.

The examination report noted that the Veteran had been 
scheduled for a bone scan due to a finding of osteoblastic 
lesion in the right pelvis, which had been unchanged since 
first discovered.  The general medical examiner diagnosed 
polyarthralgia of the neck and back.  The orthopedic doctor 
diagnosed mild to moderate disc degeneration of the lumbar 
spine.

Overall, the August 1989 VA C&P examination report provides 
strong probative evidence against the Veteran's "bone 
disease" claim, again reflecting the Veteran's admission to 
the onset of his symptoms in 1987, which is consistent with 
his initial report to the RO in July 1988, to VA clinicians 
in August 1988 and to the VA C&P examiner in August 1989.

Thereafter, the Veteran's VA medical records do not attribute 
the Veteran's symptoms of pain involving the low back, hips, 
shoulders and legs to any underlying systemic disease other 
than arthritis or any additional diagnoses.

Notably, a July 2001 biopsy specimen of gastric ulcer was 
suspicious for invasive adenocarcinoma with muscular artery 
cells that were difficult to classify, but possibilities 
included fibroblasts (which would be present as part of an 
organizing thrombus) or degenerative tumor cells.  VA 
clinicians alternatively described these results as being 
benign to showing possible adenocarcinoma or lymphoma.  
However, an adenocarcinoma or lymphoma diagnosis was never 
made.  An unappealed RO rating decision in May 1997 denied a 
claim of service connection for lymphoma, and that issue is 
not currently before the Board.

The Board further notes that a December 1993 X-ray 
examination of the Veteran's right tibia and fibula included 
an impression that the small arterial calcifications present 
could be consistent with diabetes mellitus.  A March 2006 VA 
X-ray examination of the hips was interpreted as showing 
sclerotic changes of the right sacroiliac joint probably 
related to arthritic changes, and a 2 cm. in diameter 
sclerotic lesion within the medial aspect of the inferior 
right ilium was interpreted as possibly representing a 
primary neoplasm or metastasis.  A bone scan was recommended 
for further evaluation.  However, the Veteran has not 
undergone bone scan study.

With respect to the thyroid cancer claim, the post-service 
medical does not reflect any evidence of thyroid abnormality 
until October 2002.  During a routine follow-up VA visitation 
on October 31, 2002, the examiner detected a movable mass at 
the anterior base of the Veteran's left neck.  The examiner 
noted "there is no previous documentation of this mass, the 
patient is asymptomatic and has never noticed this mass 
before."  Subsequently, a biopsy specimen returned a 
pathological diagnosis of follicular papillary carcinoma of 
the thyroid with lymphovascular invasion.

With regard to both claims, the Board notes that the Federal 
Circuit has determined that a substantial a lapse of time 
between separation from service and post-service treatment 
for the claimed disorder(s) is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 230 
F.3rd 1330, 1333 (Fed. Cir. 2000).

The post-service medical records, overall, provide strong 
probative evidence against the claims, showing that the 
Veteran's chronic symptoms involving his lower back, hip, 
legs and shoulders first manifested in 1986 or 1987, and that 
his thyroid mass later diagnosed as cancer first manifested 
in 2002.  In short, these disorders first manifested more 
than 20 years following the Veteran's discharge from service.  
Furthermore, these records fail to diagnose arthritis or any 
type of malignant process as manifesting to a degree of 10 
percent or more following the Veteran's discharge from active 
service.

The Board further finds no competent evidence of a nexus 
between the Veteran's current symptoms involving his 
musculoskeletal complaints and/or his thyroid cancer and 
active service and/or herbicide exposure.  See Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) (direct service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service).

The record does include a May 1990 VA Agent Orange 
examination impression of probable exposure to Agent Orange 
exposure.  However, the examiner did not provide a link 
between the Veteran's herbicide exposure and any disease or 
disability entity.  The Board also notes that, during 
testimony in June 2008, the Veteran indicated that some 
physician told him that his thyroid condition was due to 
herbicide exposure.  The Veteran further indicated that the 
examiner was otherwise unwilling to speak to the issue.  As 
adjudicated below, the Veteran's overall testimony and 
statements in this case are unreliable.  The recollection of 
the physician statement, in and of itself, is insufficient to 
support a service connection award in this case when 
considering that this recollection is not deemed reliable or 
credible.  See generally Robinette v. Brown, 8 Vet. App. 69 
(1995) (a layman's account of what a doctor purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to hold any 
probative value).

The Board must also note the Veteran's history of smoking 
between 1/2 a pack to 11/2 packs of cigarettes per day for than 4 
decades.

Thus, the only evidence tending to support this claim 
consists of the Veteran's lay descriptions of symptoms during 
active service.  The Veteran has not claimed, and it is not 
shown, that he manifested thyroid cancer during service or 
within the first postservice year.  As such, there is no 
basis to award service connection for thyroid cancer based 
upon symptoms first manifesting in service, see 38 C.F.R. 
§ 3.303, or on a presumptive basis as a chronic disease which 
manifested itself to a degree of 10 percent or more within 
the first postservice year.  See 38 C.F.R. §§ 3.307, 3.309.  
Thyroid cancer may not be service-connected as a presumptive 
herbicide disease under 38 C.F.R. § 3.309(e).

During a VA Agent Orange examination in May 1990, the Veteran 
alleged for the first time to having hip and back pain in 
Vietnam for which he did not seek treatment.  He further 
alleged multiple joint problems since his discharge from 
service.  During a VA Agent Orange examination in April 1997, 
the Veteran alleged a 20-year history of bilateral hip pain.  
In more recent allegations in support of this claim, the 
Veteran alleges that all of his joints symptoms have been 
persistent since service.

The Board has reopened this case based upon these new 
allegations, as they are presumed true for reopening 
purposes.  In adjudicating the case on the merits, the Board 
must analyze the Veteran's credibility and probative value of 
these allegations as they are clearly the type of symptoms 
capable of lay observation and description.  Unfortunately, 
on review of the entire evidentiary record, the Board finds 
the Veteran's current allegations are inconsistent with the 
overall evidentiary record and not credible. 

The Veteran's first statement of this matter, on his July 
1988 VA disability application, placed the onset of his 
symptoms in October 1987.  He gave a similar history to VA 
clinicians in August 1988, and VA C&P examiners in September 
1988 and August 1989.  These prior statements include very 
specific details as to the exact date of his onset of 
symptoms, and the type of symptom he was experiencing.  In 
short, they are very reliable.

The Board assigns significant probative value and reliability 
to the initial statements made by the Veteran to the VA 
examiners in 1988 and 1989.  These statements were made while 
the events were fresh in the Veteran's memory (as 
demonstrated by the very specific information provided) and 
bear the indicia of reliability as they were made in the 
context of seeking appropriate medical treatment and 
diagnosis.  See Lilly's An Introduction to the Law of 
Evidence, 2nd Ed. (1987), pp. 245- 46 (many state 
jurisdictions, including the federal judiciary and Federal 
Rule 803(4), expand the hearsay exception for physical 
conditions to include statements of past physical condition 
on the rational that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).  See generally 
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision).

The Board further notes that the Veteran's statements in 1988 
and 1989 are consistent with his denial of symptomatology at 
the time of his discharge from service.

On the other hand, the Veteran's first statement alleging in 
service onset of symptoms was made during a 1990 VA Agent 
Orange examination, which indicates that the Veteran had an 
interest in establishing service connection.  The Board notes 
that a pecuniary interest is recognized as a factor which may 
affect the credibility of a claimant's statements.  See 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

Furthermore, the Veteran's statements after 1990 are vague, 
non-specific and directly contradict his prior statements in 
service and in 1988 and 1989.  They are also inconsistent 
with the entire evidentiary record as a whole.

The Board finds further problems with the overall reliability 
and credibility of the Veteran in this case.  In June 2008, 
the Veteran testified that he first received VA prescription 
treatment for his bone disease in 1986.  He subsequently 
testified that he started taking treatment for his bone 
disease "not long after I got out of service."  After being 
directed to his prior testimony, the Veteran recanted this 
statement.  This reflects a lack of candor and/or ability to 
recall on the part of the Veteran.

Additionally, in pursuing a claim of service connection for 
hypertension, the Veteran testified in June 2008 to receiving 
in service treatment for hypertension and being placed on 
medication by VA for hypertension immediately following 
active service.  This statement is entirely inconsistent with 
the Veteran's VA clinical records, which reflect that 
hypertension was first diagnosed and treated in the 1980's.

The Board does note that an STR in 1964 noted some type of 
history of right hip muscle strain hospitalization treatment 
in the preceding 5 years.  Notably, the STRs do not document 
such treatment.  On VA C&P examination in September 1998, the 
Veteran denied a history of injury.  The Veteran has never 
directly alleged right hip injury and treatment in service.  
The Board finds that the 1964 STR reflects treatment for 
right hip muscle strain prior to service with no chronic 
disability being shown upon entrance and no chronic 
disability shown in service.

The Board further notes that, in arguing for service 
connection, the Veteran has cited the provisions of 
38 U.S.C.A. § 1154(b), which provide relaxed evidentiary 
rules for combat related injuries.  There is no showing or 
allegation by the Veteran that he engaged with combat with 
the enemy at any time during service.  As such, this 
provision has no application in this case.

Overall, the Board finds that the Veteran has not been a 
reliable historian regarding his history of treatment for 
joint symptoms, and finds that the Veteran's initial 
statements in service, in 1988 and 1989 constitute the most 
reliable lay evidence concerning onset and persistence.  

The Board further notes that the Secretary's determination 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted provides further evidence against 
these claims.  See 59 Fed. Reg. 341-346 (1994); see also 61 
Fed. Reg. 57586-57589 (1996). 

The Board acknowledges the Veteran's belief that these 
disorders originated in service, are causally related to 
events during service, to include herbicide exposure.  
Clearly, the Veteran is competent to describe the outward 
manifestations of his disabilities.  As addressed above, the 
Board finds that such allegations are inconsistent with the 
evidentiary record and do not provide a basis to service 
connect his disabilities based upon in service onset or 
chronicity of symptoms since service.  There is no evidence 
that the Veteran is trained or educated in medicine; 
therefore, he is not competent to offer an opinion as to the 
nature and etiology of these disorders.  Espiritu, 2 Vet. 
App. at 494 (1992); 38 C.F.R. § 3.159(a).  To the extent that 
the Veteran is deemed competent to speak to these matters, 
such statements are greatly outweighed by the medical 
findings of record, to include the normal clinical 
evaluations at the time of separation from service.

In summary, the Board finds that both service and post-
service medical records provide evidence against his claims, 
outweighing the Veteran's allegations and opinions.  
Accordingly, the Board finds that the preponderance of the 
evidence is against his service connection claims for thyroid 
cancer and symptoms of chronic pain involving the low back, 
hips, shoulders and legs (claimed as "bone disease").  
38 U.S.C.A. § 5107(b).  The appeal, therefore, is denied.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

A pre-adjudicatory RO letter in January 2006 advised the 
Veteran of the types of evidence and/or information deemed 
necessary to substantiate his claims of service connection 
for his claims.  This letter further informed him of the 
relative duties on the part of himself and VA in developing 
these claims.  Thus, the Veteran has been provided 
substantially compliant VCAA notice on his claims being 
decided on appeal.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was not provided adequate notice of the criteria 
for establishing an initial disability rating and effective 
date of award, should service connection be established.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As these 
issues are not implicated, this notice error is not 
prejudicial to the Veteran.

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

In this case, VA has obtained all relevant, identified, and 
available evidence.  The RO obtained the Veteran's STRs and 
all available VA clinical records.  In December 2008, the RO 
made a Formal Finding of Unavailability of Federal Treatment 
Records, which documented extensive attempts to obtain 
records from the VA Medical Center in Amarillo.  The Veteran 
was advised of this finding by letter dated December 18, 
2008.

With respect to the RO's findings of unavailable VA treatment 
records, the Board notes that the claims folder includes 
extensive VA clinical records from several VA facilities, 
including the Amarillo, Texas VAMC.  In a VA Form 21-4142 
received in January 2007, the Veteran indicated not being 
able to remember his dates of treatment at this facility.  As 
held above, the Veteran's recollections of when he was 
prescribed VA medications to treat his hypertension are 
clearly unreliable and faulty.  On this issue, the Board 
finds that VA has satisfied the duty to notify and assist 
requirements under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.

A close review of the record, to include the Veteran's 
statements and financial filings, reflects that the Veteran 
has not filed a disability claim with the Social Security 
Administration.  Furthermore, the Veteran has not authorized 
VA to obtain any private medical records which are not 
already associated with the claims folder.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(1), (2).  An examination or opinion is necessary 
if the evidence of record: (A) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; (B) establishes that the 
claimant suffered an event, injury or disease in service; and 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  McLendon, 20 Vet. 
App. 79 (2006); 38 C.F.R. § 3.159(c)(4). 

The Board finds that further development is not needed in 
this case because there is sufficient evidence to decide the 
claims.  The Veteran has been examined by VA professionals 
and those records are with the claims files.  The Board has 
determined that the credible evidence is against a finding 
that his disabilities became symptomatic in service or within 
the first postservice year, and against a finding of 
persistent or recurrent symptoms of since service.  On this 
record, the Board can find no factual basis for a VA examiner 
to provide an opinion in this case without resorting to 
speculation and usurping the Board's factual determination 
that the Veteran had no symptomatic manifestations or injury 
in service or within the first postservice year.  There is 
also no competent evidence suggesting that the Veteran's 
disabilities are associated with service and/or herbicide 
exposure.  In fact, the Board must find significant evidence 
against all claims before the Board at this time, as cited 
above.  As such, the Board finds no basis to obtain medical 
opinion in this case.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that he has authorized VA to 
obtain on his behalf.  Hence, no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist him 
in the development of the claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The claim of entitlement to service connection for pelvic and 
lower lumbar spine pain is reopened.  To this extent only, 
the appeal is granted.

The claim of entitlement to service connection for chronic 
pain involving the low back, hips, shoulders and legs 
(claimed as "bone disease") is denied.

The claim of entitlement to service connection for thyroid 
cancer is denied.



REMAND

The Veteran alleges that his hypertension is related to 
herbicide exposure in service.

The Board notes that the Veterans Benefits Administration 
(VBA) has provided interim guidance on claims involving 
hypertension based on herbicide exposure, based upon the 
Institute of Medicine (IOM) of the National Academies report 
Veterans and Agent Orange: Update 2006 which found limited or 
suggestive evidence that exposure to herbicides is associated 
with an increased chance of developing high blood pressure 
(hypertension).  See VBA Fast Letter 08-14 (May 21, 2008).  

VBA's Fast Letter 08-14 calls for special notice to be 
provided to a claimant, and for special tracking of the case 
which essentially contemplates a stay in the proceedings 
pending the Secretary's determination as to whether 
presumptive service connection for hypertension is warranted.  

The Board, therefore, must remand the hypertension claim 
pursuant to the terms of VBA's Fast Letter 08-14.

Accordingly, the case is REMANDED for the following action:

Administer the Veteran's claim of service 
connection for hypertension as secondary to 
herbicide exposure under the protocol set forth 
under VBA Fast Letter 08-14 (May 21, 2008).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


